Citation Nr: 0526271	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death. 

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had recognized active service from December 15, 
1941 to May 7, 1942.  The veteran died in April 1944.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
December 2003 when it was remanded to cure a procedural 
defect.  


FINDINGS OF FACT

1.  The most recent final denial of the claim of entitlement 
to service connection for the cause of the veteran's death is 
a November 1996 Board decision; the appellant was notified of 
the decision, and she did not appeal.

2.  In November 2001, the appellant requested that her claim 
for service connection for the cause of the veteran's death 
be reopened.  

3.  Evidence received since the November 1996 Board decision 
is cumulative of the evidence of record at the time of the 
November 1996 denial of the appellant's claim of service 
connection for the cause of the veteran's death and does not 
raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The November 1996 Board decision which determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2004).  

2.  Evidence received since the November 1996 Board decision 
in connection with the cause of the veteran's death is not 
new and material, and the veteran's claim of service 
connection for the cause of the veteran's death, has not been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA prescribes VA 
duties to notify the claimant of evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion a February 2005 
VCAA letter, have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought, the types of evidence VA would assist in obtaining as 
well as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Moreover, the February 2004 letter 
expressly advised the appellant of the need to submit any 
pertinent evidence in her possession.

In this case, the RO's decision to deny the claim in April 
2002 came before notification of the veteran's rights under 
the VCAA.   It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The record shows that 
the appellant had the opportunity to identify and/o submit 
additional evidence after VCAA notice. 

With regard to the duty to help her obtain evidence, that is 
a duty that VA has in connection with an original claim or a 
claim for an increased evaluation.  In a claim such as this, 
where the appellant has previously had the advantage of VA's 
assistance, but the claim was nevertheless denied and the 
denial became final, the duty to assist does not arise until 
new and material evidence has been received with which to 
reopen the claim.  Only then does the claim take on the 
character of an original claim, and VA has a duty to assist 
her in developing evidence in support thereof.  If the rule 
were otherwise, the concept of finality in the VA 
adjudication process would be a nullity.  Moreover, VA 
regulation expressly provides that certain types of VA 
assistance are not required until the claim is reopened.  See 
generally 38 C.F.R. § 3.159(c)(4). 

Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312. 

The appellant submitted a claim of entitlement to service 
connection for the cause of the veteran's death in the late 
1940's.  She argued that her husband was on active duty 
during a mission for the guerillas when he was captured by 
the Japanese in 1944 and executed.  The appellant's claim was 
subsequently denied by the RO and the appellant appealed.  In 
a July 1953 decision, the Board affirmed the prior denial of 
service connection for the cause of the veteran's death.  The 
claim was denied as the service department records showed 
that, at the time of his death, the veteran was not in the 
recognized guerilla service, nor was he performing 
unrecognized guerilla service under a commissioned officer 
recognized and cooperating with the United States Armed 
Forces nor nor had he returned to the military control of the 
U. S. Armed Forces subsequent to May 7, 1942.  The July 1953 
decision was final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Subsequent to the July 
1953 decision, the appellant attempted on numerous occasions 
to reopen the claim and VA continued to deny the claim.  The 
most recent final denial of the appellant's claim was a 
November 1996 Board decision which affirmed a prior RO 
determination that no new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  

Nevertheless, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.  The appellant 
submitted her latest request to reopen the claim in November 
2001.  

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed. " Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the November 
1996 Board decision is set out below:  

Numerous affidavits were of record at the time of the 
November 1996 Board decision.  The affiants reported that 
they served with the veteran during WWII and knew that he 
joined the guerilla forces in June 1942 and served with the 
guerillas until his capture and execution by the Japanese in 
March 1944.  

A certification of service dated in August 1949 from the 
United States Department of the Army was of record.  The 
document indicated that the veteran was found to be 
beleaguered from December 15, 1941, to May 6, 1942; was 
missing on May 7, 1942; was in no casualty status (civilian) 
from May 8, 1942, to June 21, 1942; was missing from June 22, 
1942, to March 18, 1944; and was a prisoner of war from March 
19, 1944, to March 20, 1944, the date of death.  It was 
determined that the veteran was not entitled to pay for the 
period during which he was in no casualty status, and that 
the veteran had no recognized guerrilla service.  

A subsequent redetermination of service from the United 
States Army dated in April 1952 was also of record at the 
time of the November 1996 Board decision.  This evidence 
indicated that the veteran was inducted in the Armed Forces 
of the United States on December 15, 1941, and separated from 
service on April 20, 1944, due to death.  It was determined 
that the veteran was beleaguered from December 15, 1941, to 
May 6, 1942; was missing on May 7, 1942; and had no casualty 
status from May 8, 1942, to April 20, 1944, the date on which 
he was killed by the Japanese.  The veteran was not entitled 
to receive pay during the period in which he was in no 
casualty status on the basis that he was considered to be 
inactive.  His recognized service, therefore, was from 
December 15, 1941, to May 7, 1942.  It was also noted that 
the veteran had no recognized guerrilla service.  A notation 
on the certification indicated that the service 
redetermination superseded all prior determinations.

Also of record are numerous letters and statements from the 
appellant expressing her belief that the veteran died while 
on active service.  Also of record at the time of the 
November 1996 Board decision is a copy of the veteran's life 
insurance policy dated in March 1945 and an April 1949 
Philippine Veterans Board designation of beneficiary.  A 
Marriage contract dated in May 1947 was of record as well as 
a decree of final distribution from Headquarters National 
Defense Forces, The Judge Advocate Generals Office, Camp 
Murphy, Quezon City, dated in February 1949, which indicated 
that the veteran died in the line of duty, on March 20, 1945 
"(presumed)."  

In its November 1996 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  This decision became final.  

In November 2001, the appellant again attempted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  

The Board finds the evidence added to the record subsequent 
to the November 1996 Board decision as set out below is not 
new and material.

A Certification dated in April 1996 from the General 
Headquarters, Armed Forces of the Philippines, indicates that 
the veteran was paid arrears in pay from May 1942 to June 
1942.  The document also indicates that the veteran was 
missing from May 7 to May 8, 1942, was in a no casualty 
status from May 9, 1942 to June 21, 1942; was missing from 
June 22 1942 to March 19, 1944; was a Prisoner of War (POW) 
on March 19, 1944 and was missing on March 20, 1944.  While 
this evidence is new as it was not of record at the time of 
the November 1996 Board decision, it is not material because 
the evidence only shows that the veteran was a member of the 
Philippine Army and does not show that he was a member of the 
Philippine Army "serving with the Armed Forces of the United 
States" as required by 38 U.S.C.A. § 107 for eligibility for 
VA benefits.  It should be reemphasized that a service 
department determination as to an individual's service is 
binding on the VA, unless a reasonable basis exists for 
questioning it.  See Manibog v. Brown, 8 Vet. App. 465; Duro 
v. Derwinski, 2 Vet. App. 530.

The appellant also submitted a copy of a Marriage Contract, 
dated in March 1943 and a claim for Life Insurance or 
Indemnity, dated in April 1960.  While this evidence is new 
as it was not of record at the time of the prior final 
denial, the evidence is not material.  It is duplicative of 
evidence previously of record.  Furthermore, the evidence 
does not indicate in any way, that the cause of the veteran's 
death was linked to his military service.  

The appellant submitted a duplicate copy of a Decree of Final 
Distribution dated in February 1949, a duplicate copy of a 
Joint Affidavit from F. T. Quebrar and C. B. Medina, Jr., 
dated in September 1974, a duplicate copy of an Affidavit 
from N. A. Ontal, dated in October 1974 and a duplicate copy 
of a Joint Affidavit from G. N. Ordaniel and M. L. Javier, 
Sr., dated in January 1995.  This evidence is not new as it 
was previously of record at the time of the November 1996 
Board decision.  

The appellant also submitted numerous statements indicating 
that her spouse died while in the service of the Armed Forces 
of the United States as a recognized guerilla.  This evidence 
is new as the actual statements were not of record at the 
time of the November 1996 Board decision but they are not 
material.  They are duplicative of arguments previously 
submitted by the appellant and of record at the time of the 
November 1996 Board decision.  

In light of the foregoing, the Board must conclude that the 
appellant has not submitted "new" and "material" evidence 
sufficient to reopen her claim for service connection for the 
cause of the veteran's death.  Cox v. Brown, 5 Vet. App. 95 
(1993); Colvin v. Derwinski, 1 Vet. App. 171 174 (1991); 38 
C.F.R. § 3.156 (1995). She has presented no new, relevant and 
probative evidence regarding the veteran's service status at 
the time of his death.  Because the additional evidence is 
not "new" and "material," her claim must be denied.  


ORDER


The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


